Citation Nr: 0948346	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  98-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to the 
lumbosacral spine disability. 

3.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to the lumbosacral spine 
disability. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to the 
benefits currently sought on appeal.  In November 2003, 
pursuant to a change in law, the Board remanded the claims so 
as to comply.  In April 2005, the Board denied the claims.  
The Veteran appealed that decision to the Court of Appeals 
for Veterans Claims (CAVC), which vacated the Board's 
decision in October 2006, and remanded the claims for further 
development.  In order to fulfill the terms of the CAVC's 
remand, the Board remanded the claims in August 2007 via the 
Appeals Management Center (AMC).  That entity has now 
completed its actions. 

In correspondence received by the Board in May 2009, the 
Veteran refers to his diagnosed disability of PTSD.  Service 
connection for PTSD was denied by the RO in January 2003.  It 
is unclear from this statement whether the Veteran wishes to 
reopen his claim.  The issue is referred back to the RO for 
appropriate clarification.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

The Veteran contends that he was hospitalized for traction 
for his back for a period of one to two weeks while stationed 
at Clark Air Force Base (AFB) in the Philippines.  While on 
remand, the AMC attempted to obtain in-patient service 
records.  However, records were requested from Pleiku, 
Vietnam, rather than Clark AFB.  The limited personnel 
records that have been associated with the claims file 
confirm that the Veteran was stationed at Clark from July 
1964 to August 1965.  The Board recognizes that this base 
closed in November 1991; however, an attempt must be made to 
obtain these outstanding service records from the former AFB.  
Additionally, as it appears that entire service personnel 
record (201 file) is not of record, an attempt must be made 
to obtain that. 

The Veteran, through his representative, has requested that 
he be scheduled for a VA examination and that an opinion as 
to etiology be obtained.  VA is required to seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2008).  

Here, the current medical evidence establishes that the 
Veteran receives treatment for degenerative disc disease 
(DDD) of the low back.  While the Veteran's service treatment 
records do not confirm complaints, treatment, or diagnosis of 
any back disability, he has credibly testified that he 
experienced back pain in service, as a result of his duties.  
Although he is not a competent medical professional who can 
attest to a particular diagnosis of a disability, he is 
competent to report the symptoms he felt during service.  
Therefore, this purported pain must be considered as an in-
service event sufficient to warrant further exploration.  The 
Veteran further contends that he has experienced that pain 
since separating from service, and explains that he did not 
seek treatment because he essentially self-medicated the 
pain.  There is no evidence to the contrary of these 
assertions, such as an intercurrent cause.  As such, a 
medical opinion must be obtained as to whether it is at least 
as likely as not that the Veteran's current back disability 
is related to that pain he had in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

As the Veteran's claims for secondary service connection 
depend upon the outcome of the direct service connection 
claim, they are inextricably intertwined, and therefore must 
be remanded at this time as well.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
personnel records.  

2.  Obtain any in-patient clinical records 
from the former Clark Air Force Base, the 
Philippines, for this Veteran from July 
1964 to August 1965.  All efforts to 
obtain these records must be documented in 
the claims file.  If a negative reply is 
received, that must also be noted. 

3.  After any additional service treatment 
and/or service personnel records are 
obtained, or negative replies received, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any lumbosacral spine disability 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  

Based on the review and the physical 
examination, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
degenerative disc disease of the 
lumbosacral spine is medically related to 
his service.  The examiner is reminded 
that the term "as likely as not" does not 
mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
proposition as it is to find against it.  
The whole file must be reviewed, however, 
attention is invited to the Veteran's May 
2003 hearing testimony, in which he 
describes the nature of the alleged 
injury.  A rationale for any opinion 
offered is requested.

If the lumbosacral spine disability is 
found to be related to the Veteran's 
service, the examiner is asked to render 
additional opinions as to whether it is at 
least as likely as not that his 
degenerative disc disease of the cervical 
spine and his residuals of a left ankle 
fracture are proximately due to, or the 
result of, the lumbosacral spine 
disability.  Further, opinions must be 
rendered on whether either disability has 
increased in severity due to the 
lumbosacral spine disability.  Again, a 
rationale for any opinion offered is 
requested.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



